 
Exhibit 10.21



The Pantry, Inc.
Board of Directors Compensation Program
Fourth Amendment
 
The Compensation Program for designated independent members of the Board of
Directors is as follows:
 
 
Quarterly Retainer:
$7,500 paid in cash on a calendar quarterly basis, prorated as applicable.
   
Executive Committee Member Retainer:
Additional $2,500 paid in cash on a calendar quarterly basis, prorated as
applicable.  If the non-executive independent Chairman of the Board serves on
the Executive Committee, he shall not receive such quarterly retainer.
   
Committee Chair Retainer:
The following additional amounts in cash on a calendar quarterly basis for each
committee chair, prorated as applicable:  $3,750 for Audit Committee Chair,
$3,750 for Compensation & Organization Committee Chair and $2,500 for Corporate
Governance and Nominating Committee Chair.  If the independent non-executive
Chairman of the Board serves as a chair of a committee, he shall not receive
such quarterly retainers for service as a committee chairman.
   
Independent Non-Executive
Chairman Retainer:
Additional $18,750 paid in cash on a calendar quarterly basis, prorated as
applicable.
   
Board Meeting Fees:
$2,500 per meeting attended in person or by approved video conference. Paid in
cash plus reimbursement of travel and lodging expenses. If attendance is
telephonic, the fee will be $1,250.
   
Committee Meeting Fee:
$1,000 per meeting attended in person or by approved video conference. Paid in
cash plus reimbursement of travel and lodging expenses. If attendance is
telephonic, the fee will be $500.  The independent non-executive Chairman of the
Board shall not receive meeting fees for attendance at committee meetings.
   
Ad-hoc/Special Meetings:
Compensation requires a quorum be present and minutes be submitted.
   
Ad-hoc/Special Committees:
Compensation to be determined, as applicable.
   
Initial Equity Grant:
Each new director shall receive, upon his/her initial election or appointment
(as the case may be), an initial equity grant having an aggregate economic value
of $70,000 on the date of grant in the form of options, restricted stock,
restricted stock units or a combination at the director’s election, as follows:
 
(1) options exercisable for common stock that vest in full on the first
anniversary of the date of grant with an exercise price equal to fair market
value on the date of grant (the “Option Choice”); or
 
(2) shares of restricted stock where the restrictions lapse in full on the first
anniversary of the date of grant (the “Restricted Stock Choice”); or
 
(3) restricted stock units (“RSUs”) where the restrictions lapse in full on the
first anniversary of the date of grant and the shares are delivered upon
termination of a Board member’s services (the “RSU Choice”).
 
Directors appointed to serve less than a full term (e.g., to fill out a term)
will have the aggregate economic value of their initial equity grant prorated
accordingly.
 
The vesting of the options and lapsing of restrictions on the restricted stock
and RSUs shall be conditioned upon continued service as a participating member
of the Board (including attendance of at least 3 meetings per year).
 
For purposes of determining the number of options, shares of restricted stock or
RSUs to be granted once a director has made his or her choice regarding the form
of the award, the economic value of an option shall be determined using the
Black-Scholes stock option pricing model, and the economic value of a share of
restricted stock or a RSU shall equal the fair market value of a share of the
Company’s common stock on the date of grant.
 
For Section 16 purposes, directors must submit their elections regarding the
form of their awards for approval by the full Board before the awards are
granted.
   
Annual Equity Grant:
Each year, upon a director’s re-election to the Board, he or she shall receive
annual equity grant with an aggregate economic value of $70,000 on the date of
grant in the form of options, restricted stock, RSUs or a combination, at the
director’s election.  The terms of these awards shall be as described in the
Option Choice, the Restricted Stock Choice and RSU Choice above, and the same
continued service requirements, valuation methodologies, and approval
requirements shall apply.
   

Effective Date:
 
Initially adopted by Board of Directors approval at the January 15, 2003 meeting
to be in effect with the March 25, 2003 Annual Meeting and election of Directors
and Officers.  First Amendment approved at the October 26, 2004 Board meeting
with retroactive effective date of October 1, 2004.  Second Amendment approved
at the February 16, 2006 Board meeting and immediately effective as of the
February 16, 2006 meeting.  Third Amendment approved at the December 9, 2008
Board meeting and effective as of January 1, 2009.  Fourth Amendment approved at
the September 16, 2009 Board meeting and effective as of September 25, 2009.
     


 

